DETAILED ACTION

This is the initial Office action based on the application filed on May 29, 2019. Claims 1-20 are currently pending and have been considered below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10, 12-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hrle el at (US Patent Application Publication 2016/0110439) in view of Robinson et al (US Patent Application Publication 2008/0071811).

	Claims 1, 8 and 15: Hrle discloses a method, a system and a non-transitory computer readable storage medium of work assignment for parallelized database synchronization, comprising: 
identifying data changes to a source database from a change log for the source database [0076-0078]. [“A log reader module has access at least to the source log 118 for 
batching the data changes into data change chunks of data changes [0060, 0083]. [See at least a applying “data changes in a batch-wise manner…”]

Hrle alone does not explicitly disclose the rest of the limitations.
However, Parkinson and Hrle disclose:
determining an estimated processing cost for processing of each of the data change chunks to apply the data changes in the data change chunks to a target database [Hrle [0060, 0083] discloses identifying transactions for batch processing and Parkinson [0023] discloses identifying cost of transactions.]
generating a priority queue in which the data change chunks are identified in order of estimated processing cost [Parkinson [0020] describes having priority queues and Parkinson [0023] further discloses prioritizing transactions based on at least computational cost.]
assigning each data change chunk identified in the priority queue to a processing thread in a plurality of processing threads for processing in order by estimated processing cost from higher estimated processing cost to lower estimated processing cost to apply the data changes in the data change chunks to the target database [See Robinson [0021] for using threads to process a priority queueing system.]

Hrle with Robinson. One would have been motivated to do so in order to process transactions in a particular order.
	Claims 3, 10 and 17: Hrle as modified discloses the method, the system and the medium of Claims 1, 8 and 15 above and Hrle further discloses wherein: 
the source database is a database in a database management system for online transaction processing [0034]. [“the source database is an OLTP database…”]
the target database is a database in a database management system for online analytical processing [0034]. [“The target database is an OLAP database…”]
Claims 5, 12 and 19: Hrle as modified discloses the method, the system and the medium of Claims 1, 8 and 15 above and Hrle further discloses:
identifying tables referenced by a query for the target database that is queued for processing until the data changes are applied to the target database [0072]. [Also see Parkinson [0020, 0023], for the same reasons as above, for using at least one thread to process a priority queue.]
assigning each data change chunk with data changes for the tables referenced by the query to a single processing thread in the plurality of processing threads for processing [See Parkinson [0020, 0023], for the same reasons as above, for using at least one thread to process a priority queue.]
Claims 6, 13 and 20: Hrle as modified discloses the method, the system and the medium of Claims 1, 8 and 15 above and Hrle, for the same reason as above, further discloses:
identifying data change chunks with data changes for tables that have a dependency relationship [0076-0078]. [All change data, including tables with dependencies, is identified. Also, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Hrle to also make sure that all change data with dependencies is also identified in order to apply changes to all appropriate data.]
assigning the data change chunks with the data changes for the tables that have the dependency relationship to a single processing thread in the plurality of processing threads for processing [0076-0078]. [Also see Parkinson [0020, 0023], for the same reasons as above, for using at least one thread to process a priority queue.]
Claims 7 and 14: Hrle as modified discloses the method and the system of Claims 1 and 8 above and Hrle, for the same reason as above, further discloses:
identifying tables referenced by a query for the target database that is queued for processing until the data changes are applied to the target database [0085-0086]. [See identifying data referenced by queries. And see Parkinson [0020, 0023] with regards to queueing requests.]
identifying data change chunks with data changes for tables that have a dependency relationship to the tables referenced by the query [0076-0078]. [All change data, including tables with dependencies, is identified. Also, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Hrle to also make sure that all change data with dependencies is also identified in order to apply changes to all appropriate data.]
assigning each data change chunk with data changes for the tables referenced by the query and the data change chunks with the data changes for the tables that have the dependency relationship to the tables referenced by the query to a single processing thread in the plurality of processing threads for processing [0076-0078]. [Also see Parkinson [0020, 0023], for the same reasons as above, for using at least one thread to process a priority queue.]




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hrle el at (US Patent Application Publication 2016/0110439) in view of Robinson et al (US Patent Application Publication 2008/0071811) and further in view of Li (US Patent 8,909,605).

	Claims 2, 9 and 16: Hrle as modified discloses the method, the system and the medium of Claims 1, 8 and 15 above, but Hrle alone does not explicitly disclose wherein batching the data changes into data change chunks comprises batching the data changes into data change chunks of data changes organized by table in the target database.
	However, Hrle [0060, 0083] discloses batching data changes for at least a target table and Li (Col 16-36) discloses organizing data changes in a table.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Hrle with Li. One would have been motivated to do so in order to keep track of changed data.



Allowable Subject Matter
Claims 4, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Neagovici-Negoescu et al (US Patent 7,644,107), which deals with batching changed data;
Gangadharappa et al (US Patent Application Publication), which deals with queuing batches of changes.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/Primary Examiner, Art Unit 2163